       Case 2:20-cv-00175-JCH-GBW Document 8 Filed 04/29/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

EDYTHE MARCELLAN,

               Plaintiff,

v.                                                           No. 2:20-cv-00175-JCH-GBW

ALBUQUERQUE VETERANS HOSPITAL,

               Defendant.

                     MEMORANDUM OPINION AND ORDER
             DENYING PLAINTIFF’S MOTION TO RECUSE AND REOPEN

       THIS MATTER comes before the Court on Plaintiff’s recent email to the Court. See

Attached Email.

       Plaintiff filed her Complaint by mailing it to the Clerk’s Office. See Doc. 1, filed February

28, 2020. After the Court notified Plaintiff that the Court lacks subject-matter jurisdiction over

this action and granted Plaintiff leave to file an amended complaint, the Court received an email

communication from Plaintiff which appeared to contain a document intended for filing in this

case. The Court notified Plaintiff that if she wishes to amend her Complaint, she must do so by

filing the amended complaint on the docket, not by communicating directly with the assigned

Judge. See Order Regarding Filing of Documents and Communication with the Court, Doc. 5,

filed April 7, 2020. The Court informed Plaintiff that all requests for relief from the Court should

be filed as written motions by mailing them to the Clerk of Court. The Court later dismissed this

case because Plaintiff did not timely file an amended complaint showing the Court has jurisdiction

over this matter. See Doc. 6, filed April 21, 2020.

       On April 26, 2020, Plaintiff send an email communication to the assigned District Judge

seeking the District Judge’s recusal and the reopening of this case. See Attached Email. The email
       Case 2:20-cv-00175-JCH-GBW Document 8 Filed 04/29/20 Page 2 of 2



contained an attachment which Plaintiff states she had previously sent.            An Information

Technology Specialist with the Court opened the attachment which was empty. The Court denies

Plaintiff’s motion that the undersigned reopen this case and recuse from this case because Plaintiff

has not stated with particularity the grounds for her motion as required by D.N.M.LR-Civ. 7.1(a).

       Because Plaintiff did not comply with the Court’s Order Regarding Filing of Documents

and Communication with the Court by emailing her motion to recuse and reopen to the assigned

District Judge, the Court will disregard all of Plaintiff’s further communications with Chambers.

       IT IS SO ORDERED.




                                              _________________________________________
                                              SENIOR UNITED STATES DISTRICT JUDGE




                                                 2
